Order entered February 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-12-00857-CV

  HUMITECH DEVELOPMENT CORPORATION AND EMIL LIPPE, JR., Appellants

                                                 V.

               ALAN PERLMAN, MICHAEL PERLMAN, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 09-9266-J

                                             ORDER
       The Court has before it appellants’ February 8, 2013 motion to supplement clerk’s

record. The Court GRANTS the motion and ORDERS Gary Fitzsimmons, Dallas County

District Clerk, to file a supplemental clerk’s record consisting of the full and complete arbitration

record consisting of all filings in the arbitration and the court reporter’s record and exhibits from

the arbitration proceeding, within fifteen days of the date of this order. We DIRECT the Clerk

of this Court to send copies of this order, by electronic transmission, to the following: Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk, Civil Records

Division; and counsel for all parties.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE